Citation Nr: 1502661	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-29 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 31, 2010 for the award of service connection for ischemic heart disease (IHD).  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 











INTRODUCTION

The Veteran had active military service from September 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The RO received on April 21, 2011, a statement (claim) from the Veteran indicating that he sought service connection for the following: dual pulmonary embolism, joint deterioration, accelerated hearing loss, severe back pain and rigidity, congestive heart failure, cardiac bypass surgery, joint replacement, and sight deterioration.  

2.  The RO recharacterized the claim of congestive heart failure/cardiac bypass surgery as a claim for IHD as due to Agent Orange Exposure and granted service connection with an effective date of August 31, 2010.  

3.  No informal claim for any type of heart disability was received prior the claim received by the VA in April 2011.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2011 for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or the release, if application therefore is received within one year from such date of discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining "disability compensation" as basic entitlement for a veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service).  Moreover, the implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  The mere presence of medical evidence of a disability does not constitute a claim; rather, the veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease. 

Pursuant to 38 C.F.R. § 3.816, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if:

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816.

On August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease including, but not limited to, coronary artery disease, to the list of disease associated with exposure to certain herbicide agents, establishing a presumption of service connection based on herbicide exposure.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  

The Veteran seeks an effective date prior to August 31, 2010 for the grant of service connection for IHD.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence does not support the Veteran's contention, and the claim is denied.  
The Veteran filed a claim for a heart disability and it was received at the RO on April 21, 2011.  There has been no formal or informal claim for service connection for coronary artery disease/IHD prior to April 21, 2011.  As the claim was not received within a year after separation for service, it is the date of the receipt of claim or the date entitlement arose, whichever is later, that controls. 

In this case, August 31, 2010, is the earliest day upon which entitlement for service connection could be made based upon VA regulations as noted above.  August 31, 2010 is the date upon which IHD was included in the list of disability subject to presumptive service connection due to exposure to herbicides.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Since the evidence of record includes medical evidence that the Veteran was being treated for coronary artery disease at the time of the change of law in August 2010, the Veteran was given an effective date of August 31, 2010 even though this is more than seven months prior to his date of claim.  

The Veteran specifically argues that his effective date should be the date he was diagnosed with coronary artery disease and submitted several private treatment records showing that he was diagnosed with coronary artery disease with an ejection fraction of 20% in February 2006.  Although, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits, these provisions only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  For this reason, the Veteran's clinical records that document a diagnosis of coronary artery disease prior to August 31, 2010 cannot constitute an initial claim for service connection - there had been no prior allowance or disallowance of a formal claim.  See Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); (medical records cannot constitute an initial claim for service connection but rather there must be some intent by the claimant to apply for the benefit); See also Lalonde v. West, 12 Vet. App. 377 (1999) (Stressing that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection).

The Board has considered whether an earlier effective date might plausibly be awarded pursuant to 38 C.F.R. § 3.816 (Awards under the Nehmer Court Orders for disability or death caused by a condition presumptively associated with herbicide exposure).  This regulation is highly complex and does not afford the Veteran an earlier effective date for service connection for coronary artery disease for several reasons, the most straightforward of which is that the Veteran did not have a claim for service connection for coronary artery disease that was denied between September 1985 and May 1989 or pending between May 3, 1989, and the effective date of the liberalizing regulation that allowed for service connection for coronary artery disease, which, as noted above was August 31, 2010.

In this case, there simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  Accordingly, the claim for an effective date prior to August 31, 2010 is denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through a notice letter dated June 2011 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim on a direct basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claim for an earlier effective date; therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An effective date prior to August 31, 2010 for the grant of service connection for ischemic heart disease is denied.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


